If the case of McAvoy v. State, 41 Tex.Crim. Rep. (and many later cases), is to be followed, the decision in this case is correct. My own judgment is that the correct rule is laid down in the dissenting opinion in Hardin v. State, 39 Tex. Crim. 426, and in the opinion on rehearing in Croomes v. State, 40 Tex.Crim. Rep., both by Judge Henderson. The rule laid down in the McAvoy case has since been uniformly followed and has been treated as the settled rule of the court. It does not occur to me that it is a correct rule. I reluctantly agree to an affirmance of the judgment out of respect to the former holding of this court, and because of my indisposition to break down public confidence in the uniformity of our decisions. Besides, the rule enforced by the decision of my brother Brooks does make for the protection and safety of the young girls of our country.